809 F.2d 699
Doris J. THAMES, a/k/a Doris Thames, Appellant-Plaintiff,v.OKLAHOMA HISTORICAL SOCIETY, an Oklahoma Corporation;  FredA. Olds, Appellees-Defendants.
No. 85-2537.
United States Court of Appeals,Tenth Circuit.
Jan. 29, 1987.

Appeal from the United States District Court for the Western District of Oklahoma;  Luther B. Eubanks, Judge.
Steven M. Angel of Hughes and Nelson, Oklahoma City, Okl., for appellant-plaintiff.
Thomas R. Williams, Guthrie, Okl. and Michael W. Elliott, Asst. Atty. Gen., State of Okl.  (Michael C. Turpen, Atty. Gen., State of Okl., with them on the brief), for appellees-defendants.
Before LOGAN and SEYMOUR, Circuit Judges, and BROWN, District Senior Judge.*
PER CURIAM.


1
We have reviewed the records and briefs and considered the arguments advanced by counsel.


2
We have also examined the Order and Judgment in accordance therewith by the District Court dated September 9, 1985, Dkt. No. 15 in Civil Action 85-1138-E for the Western District of Oklahoma.  (646 F. Supp. 13).  We have concluded the dismissal was warranted.


3
We affirm the Judgment of the District Court for the reasons contained in its written Order.



*
 Honorable Wesley E. Brown, United States District Senior Judge for the District of Kansas, sitting by designation